DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 12/23/2020 has been entered. Claims 1-9, 11-12, and 14-22 are pending in the instant patent application. Claims 1, 11 and 16 are amended. Claims 10 and 13 are cancelled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s argument that the pending claims do not recite an abstract idea (Prong One of Step 2A). Examiner respectfully disagrees. The claims as currently written still recite abstract ideas as stated in the previous Office Action. 
Examiner will note that a claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping (October 2019 Update: Subject Matter Eligibility). Applicant further asserts that the decision 
Regarding Applicant’s argument that the claims as currently written do not fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas, Examiner respectfully disagrees and maintains their assertion as stated in the previous Office Action. The claim limitations also fall within the Certain Methods of Organizing Human Activity group of abstract ideas due to the managing of personal behavior or relationships nothing that the limitations are to provide recommendations for improving the skills of members in the organization, as also stated in the “providing” limitation of the claims and also the Para 0002 of the Applicant’s specification clearly states that “the disclosed methods and systems can 
Regarding Applicant's argument that the pending claims integrate an alleged judicial exception into a practical application. Examiner respectfully disagrees. The judicial exception is not integrated into a practical application based on at least in part that the elements recited in the steps of the claim are merely generic computing devices implemented on a personal computer. Applicant further attempts to argue that Example 41 is analogous to the claim. Examiner respectfully disagrees. The scope of the art in Example 41 and its outcome is not similar in nature to the claims in the present application. In Example 41, the mathematical concepts are integrated into a process that secures private network communications, so that a ciphertext word signal can be transmitted between computers of people who do not know each other or who have not shared a private key between them in advance of the message being transmitted, where the security of the cipher relies on the difficulty of factoring large integers by computers. Furthermore, the combination of additional elements use the mathematical concepts in a meaningful way beyond generally linking the use of the mathematical concepts to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. In particular, the combination of additional elements use the mathematical formulas and calculations the practical application of transmitting the ciphertext word signal to a computer terminal over a communication channel. The claims as currently written do not take the combination of elements and use them in conjunction with the mathematical 
Applicant furthers states Core Wireless in light of the amended language in Claim 1. This is done in error. Core Wireless was found eligible not only because the claims are directed to a particular manner of summarizing and presenting information in electronic devices, but also because of the improvements to the user interface for electronic devices. Examiner finds the advancements disclosed in Core Wireless are not comparable the present claims. In particular, the combination of structural elements recited in the present claim are used for a generic computer to perform generic functions.
Regarding Applicant’s assertion that the alleged improvement to computer technology is similar to that of Packet Intelligence LLC v. NetScout Systems, Inc., Examiner respectfully disagrees. For § 101, the Federal Circuit found the claims were not directed to an abstract idea under Alice step one.  The court reasoned that the claims meet a challenge unique to computer networks of monitoring disjointed flow of packets in a network. The claims as currently written in the present application do not reflect an improvement in the computer technology. While the Applicant has argued of various alleged improvements, said improvements are not effectively presented in the claims. Examiner will note that if the specification sets forth any improvements in technology, per 101 analysis, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. Examiner notes of no disclosed improvements reflected in the claim.
Thus for at least these reasons, the claim is not subject matter eligible under Prong Two Step 2A.
Regarding Applicant’s arguments that the pending claims recite additional elements that amount to significantly more than any alleged judicial exception, Examiner respectfully disagrees. As stated in the previous Office Action, Examiner has sufficiently identified paragraphs in the specification that describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a). Examiner finds the claims nor specification disclose any unconventional computer functions that can be significantly more than the judicial exception. The structural elements serves as tools to perform generic computer functions to implement the abstract idea. Applicant has not identified any disclosure that would alter this analysis. Therefore, for at least the above reasons, the claims remain rejected under 35 U.S.C. 101. Furthermore indicating that these elements do not amount to significantly more than the abstract idea because it is a generic computer performing generic computer functions and adds insignificant extrasolution activity such as mere data gathering. In addition the "receiving" steps of Claim 1 are a well-understood, routine and conventional activity (see MPEP 2106.05d(II)...at least. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).
Regarding Applicant’s assertion that the claim is analogous to Cellspin Soft, Inc v. Fitbit, Inc. Examiner respectfully disagrees. Examiner will note again, that if the specification sets forth any improvements in technology, per 101 analysis, the claim must be evaluated to ensure that the claim itself reflects the disclosed 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Step 1 of the analysis. Claims 1-7, and 9 are directed to method, however the claims are directed to a judicial exception without significantly more. Claims 1-7, and 9 are directed to the abstract idea of providing a management service.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent claim 1, claim 1 recites a method comprising receiving a plurality of database records comprising organization information associated with a plurality of members of an organization and information associated with a plurality of characteristics of the organization, wherein the information associated with the plurality of the members of the organization is updated in real-time; determining, based on a subset of the plurality of database records indicative of a skill taxonomy associated with each of the members of the organization, one or more classifications associated with the organization information, wherein the one or more classifications are each associated with a weighted value; receiving, a service request configured to identify one or more members of the organization wherein 

    PNG
    media_image1.png
    50
    189
    media_image1.png
    Greyscale

wherein 1 to n represents the plurality of the members, n represents a number of members, C represents a collaboration action, y represents a previous date period, Cn represents a number of occurrences of a given member performing one or more collaboration actions during the previous date period, Cnm represents a highest count of Cn among the plurality of the members during a period of action, and Wcn represents a weight assigned to Cn; processing the one or more types of service requests; based on the weighted value associated with each of the one or more classifications and the collaboration quotient for the one or more of members of the organization, processing the service request to generate a result comprising one or more recommendations for improving respective skill taxonomies associated with each of the one or more members of the organization; and providing, based on the generated result, the one or more recommendations.
	These claim limitations fall within the Mathematical Concepts group of abstract ideas due to the mathematical formulas or equations and calculations 
	Accordingly, the claim recites an abstract idea and dependent claims 2-7 and 9 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computing device, database, and a user interface. The computing device, database, and a user interface used in the steps of the claim are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include a computing device, a database, a user interface and generic computing elements in the Applicant's specification in at least Para 0014-0016,0110-0117and Fig 6. These elements do not amount to significantly more than the abstract idea because it is a generic computer performing generic computer functions and adds insignificant extrasolution activity such as mere data gathering. In addition the "receiving" steps of Claim 1 are a well-understood, routine and conventional activity (see MPEP 2106.05d(II)...at least. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).

	Regarding Step 1 of the analysis. Claims 11-12, 14-15 and 21 are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 11-12, 14-15 and 21 are directed to the abstract idea of providing a management service.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent claim 11, claim 11 recites a method comprising: receiving a plurality of database records comprising organization information associated with a plurality of characteristics of the organization, wherein the information associated with the plurality of the members of the organization is updated in real-time; determining, based on a subset of the plurality of database records indicative of a skill taxonomy associated with each of the members of the organization, one or more classifications associated with the organization information, wherein the one or more classifications are each associated with a weighted value; causing, based on a service request, output of a visual role chart; causing, based on the visual role chart, output of a career path between a first position and a second position and a time associated with the career path; determining, based on the weighted value associated with each of the one or more classifications, a collaboration quotient for one or more of the plurality of members, wherein the collaboration quotient is determined using the following equation:

    PNG
    media_image1.png
    50
    189
    media_image1.png
    Greyscale

wherein 1 to n represents the plurality of the members, n represents a number of members, C represents a collaboration action, y represents a previous date period Cn represents a number of occurrences of a given member performing one or more collaboration actions during the previous date period, Cnm, represents a highest count of Cn, among the plurality of the members during a period of action, and Wcn represents a weight assigned to Cn; and providing, based on the collaboration quotient, one or more recommendations, wherein the one or more recommendations are for improving respective skill taxonomies associated with each of the one or more members of the organization.
	These claim limitations fall within the Mathematical Concepts group of abstract ideas due to the mathematical formulas or equations and calculations performed, specifically the equation stated in the second "determining" limitation. Alternatively, these claim limitations also fall within the Certain Methods of Organizing Human Activity group of abstract ideas due to the managing of personal behavior or relationships nothing that the limitations are to provide recommendations for improving the skills of members in the organization.
	Accordingly, the claim recites an abstract idea and dependent claims 12, 14-15 and 21 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computing device and a database. The computing device and database used in the 
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 11 includes various elements that are not directed to the abstract idea under 2A. These elements include a computing device, a database, and generic computing elements in the Applicant's specification in at least Para 0014-0016, 0110-0117 and Fig 6. These elements do not amount to significantly more than the abstract idea because it is a generic computer performing generic computer functions and adds insignificant extrasolution activity such as mere data gathering. In addition the "receiving" step of Claim 11 is a well-understood, routine and conventional activity (see MPEP 2106.05d(II)...at least. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).
	Accordingly, because the Applicant's claims reflect claims that courts have determined to be abstract ideas, the Applicant's claims likewise are directed to abstract ideas. Therefore, Claim 11 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Step 1 of the analysis. Claims 16-20 and 22 are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 16-20, and 22 are directed to the abstract idea of providing a management service.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent claim 16, claim 16 recites a method comprising: receiving a plurality of 

    PNG
    media_image1.png
    50
    189
    media_image1.png
    Greyscale

wherein 1 to n represents the plurality of the members, n represents a number of members, C represents a collaboration action, y represents a previous date period, Cn represents a number of occurrences of a given member performing one or more collaboration actions during the previous date period, C m represents a highest count of Cn among the plurality of the members during a period of action, and We represents a weight assigned to C; retrieving, based on the service request and the weighted value associated with each of the one or more classifications, a visual role 
causing, based on a service request, output of a visual role chart; more career paths for the specific member; and providing, based on the one or more career paths, one or more recommendations to the specific member, wherein the one or more recommendations are for improving respective skill taxonomies associated with each of the one or more members of the organization.
	These claim limitations fall within the Mathematical Concepts group of abstract ideas due to the mathematical formulas or equations and calculations performed, specifically the equation stated in the second "determining" limitation. Alternatively, these claim limitations also fall within the Certain Methods of Organizing Human Activity group of abstract ideas due to the managing of personal behavior or relationships nothing that the limitations are to provide recommendations for improving the skills of members in the organization.
	Accordingly, the claim recites an abstract idea and dependent claims 17-20 and 22 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computing device, database, and a user interface. The computing device, database, and a user interface used in the steps of the claim are merely generic computing devices implemented on a personal computer.

	Accordingly, because the Applicant's claims reflect claims that courts have determined to be abstract ideas, the Applicant's claims likewise are directed to abstract ideas. Therefore, Claim 16 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Allowable Subject Matter
Claims 1, 11 and 16 and their dependents would be allowed if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                               
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623